Citation Nr: 1539039	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  15-27 588	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of a total abdominal hysterectomy and panniculectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty from February 1979 to October 1985.

This case comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In July 2008, the Board remanded the case for the issuance of a statement of the case.  The RO issued a statement of the case in August 2008, and the Veteran filed a substantive appeal the next month.  Jurisdiction over the case was subsequently transferred to the RO in Baltimore, Maryland.  In April 2015, the Veteran testified during a Board hearing in Washington, D.C.  


REMAND

The Veteran claims that she developed painful keloids after a total abdominal hysterectomy performed on October 31, 2002, and subsequent panniculectomy performed on February 18, 2004.  At the hearing, she indicated that she has other residuals including the shifting of internal organs.  She also testified that she had not been informed that she would develop keloids prior to the surgery and that she should have received injections during and after the surgery to prevent keloid formation.

While the operative reports for both surgeries and the signed informed consent form for the panniculectomy are in the claims file, the signed informed consent form for the total abdominal hysterectomy remains outstanding.  As that evidence is critical to the adjudication of this case, it should be obtained.

The Veteran was provided a VA examination in June 2004.  However, the examiner did not provide an opinion relevant to the issue on appeal.  The Veteran underwent another examination in March 2006.  While the examiner provided an opinion, the opinion was incomplete and may not have been based on a complete review of the claims file.  Moreover, additional pertinent records have been added to the claims file since that time and more pertinent records are being requested on remand.  Thus, the Veteran should be provided an examination to ascertain all current residuals of the total abdominal hysterectomy and panniculectomy and to obtain an opinion based on a current review of the claims file.  The examiner should pay special attention to the prior VA examination reports on the Veteran's other pending claim for compensation under 38 U.S.C. § 1151 for residuals of bilateral breast reduction surgery, as they contain information relevant to this claim.

Prior to the examination, pertinent outstanding private medical records should be obtained.  The Veteran has reported receiving post-operative treatment for her keloids at the Cosmetic Center of The Johns Hopkins Hospital.  While VA requested records from The Johns Hopkins Hospital in April 2014, the request was returned due to an insufficient address.  The Board observes that the designation of "Suite 350" was omitted from the address by the Veteran in VA's request.  Because of the potential importance of those records, with the Veteran's assistance, t another attempt to obtain those records should be made.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit a new authorization form to allow VA to request her records from The Johns Hopkins Hospital regarding treatment for keloids.  Send the request for her records to: The Johns Hopkins Hospital, Green Spring Station Dermatology Cosmetic Center, 10755 Falls Road, Suite 350, Lutherville, MD 21093, unless a different, more current, address is supplied by the Veteran.

2.  Obtain the signed informed consent form for the total abdominal hysterectomy performed on October 31, 2002.

3.  Then, schedule the Veteran for a VA examination to ascertain the nature of all current residuals of total abdominal hysterectomy and panniculectomy.  The examiner should review the claims file and note that review in the report.  The examiner should provide an opinion on (a) whether the VA surgeon in October 2002 or February 2004 negligently failed to take measures to preclude or minimize keloid scarring or other post-surgery residuals and (b) whether VA providers negligently failed to provide treatment that would have minimized keloid scarring and other post-surgery residuals when they became manifest after the surgeries.  The examiner should consider all pertinent VA treatment records, including the October 30, 2002, preoperative examination noting that the Veteran had a keloid in the umbilicus; the Veteran's residuals from the February 2002 bilateral breast reduction surgery existent prior to the surgeries; the prior VA examination reports on the Veteran's other pending claim for compensation under 38 U.S.C. § 1151 for residuals of bilateral breast reduction surgery; the Veteran's contention that she should have received injections during and after the surgery to prevent keloid formation; and any records obtained from The Johns Hopkins Hospital.  The examiner should provide a supporting rationale for all opinions.

4.  Then, readjudicate the claim with consideration of all the evidence added to the claims file since the issuance of the August 2008 statement of the case.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

